In The


Court of Appeals


Ninth District of Texas at Beaumont


  ______________________

 
NO. 09-08-425 CR
				     ______________________

MARVIN STACY SIMS, Appellant


V.


THE STATE OF TEXAS, Appellee

 


On Appeal from the Criminal District Court
Jefferson County, Texas

Trial Court No. 08-04030




 MEMORANDUM OPINION

	On August 25, 2008, the trial court sentenced Marvin Stacy Sims as a prior felony
offender on a conviction for burglary of a building.  Sims filed a notice of appeal on October
1, 2008.  The trial court entered a certification of the defendant's right to appeal in which the
court certified that this is a plea-bargain case and the defendant has no right of appeal.  See
Tex. R. App. P. 25.2(a)(2).  The district clerk has provided the trial court's certification to the
Court of Appeals.
	On October 3, 2008, we notified the parties that we would dismiss the appeal  unless
an amended certification was filed within fifteen days of the date of the notice and made a
part of the appellate record.  See Tex. R. App. P. 25.2(f).  The record has not been
supplemented with an amended certification.
	Because the record does not contain a certification that shows the defendant has the
right of appeal, we must dismiss the appeal.  See Tex. R. App. P. 25.2(d).  Accordingly, we
dismiss the appeal for want of jurisdiction.
	APPEAL DISMISSED.	
  
 DAVID GAULTNEY
										Justice

Opinion Delivered November 19, 2008
Do Not Publish

Before Gaultney, Kreger, and Horton, JJ.